ORDER
PER CURIAM.
Appellant, Jeffrey J. Beare, appeals the judgment entered by the Circuit Court of St. Louis County granting respondents’, Curtis, Oetting, Heinz, Garrett & Soule, P.C.’s,1 motion to dismiss for failure to state a cause of action on appellant’s legal malpractice action brought against respondents. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by competent and substantial evidence and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. The judgment was certified as final for purposes of appeal as to respondents. As of the date of this ruling, the claims as to the other named defendants are still pending below.